internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-118052-01 date date legend company individuals a trusts b trusts plr-118052-01 date date date dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that company was incorporated on date company’s shareholders are individuals a trusts and b trusts company elected to be an s_corporation effective on date the trustees of a trusts made timely electing_small_business_trust esbt elections the trustees of b trusts failed to make esbt elections in date company learned that due to a misunderstanding between its accountants and attorneys its s election was invalid because the trustees of b trusts failed to make the esbt elections company and its shareholders consent to make adjustments consistent with the treatment of company as an s_corporation and of all the trusts as esbts from date to the present law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 is valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1361 provides that an s_corporation cannot have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that an electing_small_business_trust may be a shareholder in an s_corporation sec_1361 provides that the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under this subsection applies to such trust plr-118052-01 sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an esbt election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary notice_97_12 1997_1_cb_385 provides that the trustee of the esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing qualified_subchapter_s_trust elections generally within the 16-day- and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that company’s s_corporation_election under sec_1362 was ineffective on date we also conclude that company’s invalid election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 company will be treated as an s_corporation from date and thereafter provided that company’s s election is not otherwise terminated under sec_1362 and provided that within days from the date of this letter the trustees of b trusts file esbt elections with an effective date of date with the appropriate service_center for each of the b trusts a copy of this letter should be attached to the esbt elections company and its shareholders must file all amended returns necessary to properly reflect the esbt status for the b trusts from date to the present moreover company and its shareholders must make any other adjustments necessary for the consistent treatment of company as an s_corporation except as specifically set forth above no opinion is expressed concerning the plr-118052-01 federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether company qualifies as an s_corporation under sec_1361 or whether a trusts and b trusts qualify as esbts under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to company and company’s second authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely jeanne m sullivan senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
